Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2022

                                     No. 04-22-00255-CR

                                    Charles BORTON, Jr.,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. DC7029
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                        ORDER
        Appellee’s brief was originally due September 23, 2022. Appellee’s first motion for
extension of time was granted, extending the deadline for filing the brief to October 24, 2022.
On October 19, 2022, appellee filed a motion requesting an additional extension of time to file
the brief until November 23, 2022, for a total extension of 60 days, and we granted appellee’s
motion.

       On November 21, 2022, appellee filed a third motion for extension of time requesting an
additional 45 days to file the brief, for a total extension of 105 days. After consideration, we
GRANT the motion in part and ORDER appellee to file the brief by December 23, 2022.
Appellee is advised that if the brief is not filed, the case may be set at issue without an
appellee’s brief.


                                                    _________________________________
                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.


                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court